UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4975
MARSTON EDWARD BLUE,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4976
BERNARD GIBSON,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Greenbelt.
                Peter J. Messitte, District Judge.
                        (CR-94-454-PJM)

                  Submitted: December 24, 2003

                      Decided: January 22, 2004

       Before WILKINS, Chief Judge, and WILLIAMS and
                  MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                       UNITED STATES v. BLUE
                             COUNSEL

Michael D. Montemarano, MICHAEL D. MONTEMARANO, P.A.,
Elkridge, Maryland; Jensen E. Barber, II, LAW OFFICE OF JENSEN
E. BARBER, Washington, D.C., for Appellants. Thomas M.
DiBiagio, United States Attorney, Sandra Wilkinson, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Bernard Gibson, Sr., and Marston Edward Blue appeal the life sen-
tences imposed by the district court on resentencing for their convic-
tions for conspiracy to distribute heroin and cocaine and for Blue’s
conviction for possession with intent to distribute heroin. They con-
tend that the district court erred by failing to follow our mandate in
United States v. Gibson, Nos. 96-4369, 96-4459, 2001 WL 1019343
(4th Cir. Sept. 6, 2001) (unpublished), cert. denied, 534 U.S. 1117
(2002). Finding no reversible error, we affirm.

   In vacating Gibson’s and Blue’s sentences and remanding for
resentencing, we relied on the panel decision in United States v. Cot-
ton, 261 F.3d 397 (4th Cir. 2001), rev’d, 535 U.S. 625 (2002), in
holding that their mandatory life sentences violated the rule
announced in Apprendi v. New Jersey, 530 U.S. 466 (2000). We
found that the statutory maximum to which Gibson and Blue were
subject on the conspiracy count and to which Blue was subject on the
possession-with-intent-to-distribute count was thirty years, taking into
account their qualifying prior felony convictions. See 21 U.S.C.A.
§ 841(b)(1)(C) (West Supp. 2003). We instructed the district court to
resentence Gibson and Blue consistent with U.S. Sentencing Guide-
                        UNITED STATES v. BLUE                          3
lines Manual §§ 5G1.1(a), 5G1.2(d), and United States v. White, 238
F.3d 537 (4th Cir. 2001). See Gibson, 2001 WL 1019343, at *2.
   After our decision in Gibson but before resentencing, the Supreme
Court issued its decision in United States v. Cotton, 535 U.S. 625
(2002), and reversed the panel decision on which we relied in Gibson.
Applying the Supreme Court’s decision in Cotton, the district court
resentenced Gibson and Blue to life imprisonment on the conspiracy
count and resentenced Blue to a concurrent term of life imprisonment
on the possession-with-intent-to-distribute count. We find that the dis-
trict court properly declined to follow our mandate in Gibson in light
of the Supreme Court’s intervening decision in Cotton. See United
States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999) (discussing law
of the case doctrine and exceptions thereto).
   Contrary to Gibson’s and Blue’s assertion on appeal, the Supreme
Court’s plain error analysis in Cotton applies to them. Neither Gibson
nor Blue made an Apprendi-type argument at trial or during the origi-
nal sentencing proceedings. See Cotton, 535 U.S. at 633 n.3 (noting
that evidence of drug quantity was overwhelming and essentially
uncontroverted where defendants objected to drug quantity used to
establish base offense level but did not argue that conspiracy involved
less than threshold amount to trigger enhanced penalty); United States
v. Mackins, 315 F.3d 399, 406-07 (4th Cir.) (discussing objections
that sufficiently preserve Apprendi claim for review), cert. denied,
123 S. Ct. 2099 (2003). Finally, our review of the record leads us to
conclude that, although drug quantity was not charged in the indict-
ment or submitted to the jury, the imposition of life sentences did not
affect the fairness, integrity, or public reputation of judicial proceed-
ings because the evidence of drug quantity in these cases was over-
whelming and essentially uncontroverted. See Cotton, 535 U.S. at
632-33.
   Accordingly, we affirm the district court’s judgments. We grant
Gibson’s motion to file a pro se supplemental brief, but upon consid-
eration of the claims asserted therein, we find them to be without
merit. We deny Appellants’ motion to hold this appeal in abeyance
and deny as moot their motion to correct factual misstatements in the
record. We also deny Gibson’s motion to correct factual misstate-
ments in the record. We dispense with oral argument because the facts
4                      UNITED STATES v. BLUE
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.
                                                         AFFIRMED